DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 02/02/2022, with respect to amended and new claims 1, 14, 17 have been fully considered and are persuasive.  It is also noted that the Specification specifically distinguishes the storing of the piezoelectric generated electrical energy in the jelly-roll type electrode assembly from a configuration that uses a separate member for storage so as to provide a cylindrical secondary battery having high energy density per unit volume [page 11 lines 6-12]. Prior art reference US PGPub 2015/0353352 discloses a piezoelectric layer that generates energy, and wherein the electric energy is stored [0030]. However, the electric energy is stored in a solid thin film battery [0030], so one of ordinary skill in the art would not reasonably combine this with the previously applied dually separated electrolyte cylindrical battery of Lachmund [0041] so as to arrive at claim 1 requiring a cylindrical battery storing the electrical energy generated by the piezoelectric element. The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-11 and 13-19 allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725